                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                    5:20-CR-304-1M



UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )          SCHEDULING ORDER
                                                  )
ANDREW SALVARANI GARCIA-SMITH,                    )
                                                  )
                       Defendant.                 )



       The attorneys are ORDERED to conduct a pre-trial conference on or before July 15,

2020. Local Criminal Rule 16.1.

       All pre-trial motions, including motions to compel discovery, motions to suppress, and

motions under Rules 7, 8, 12, 13, 14, 16, and 41, Fed. R. Crim. P., shall be filed no later than July

29, 2020. Responses to motions shall be filed no later than August 12, 2020.

       Untimely motions and motions filed in disregard of Local Criminal Rules 12.2 and 16.1

may be summarily denied. Motion hearings, as necessary, shall be conducted by a district or

magistrate judge in advance of trial. Motions to continue the arraignment and trial shall be filed

at least seven days before the first day of the scheduled term of court.

       This case is set for arraignment and trial at the term of criminal court commencing on

August 25, 2020, before Richard E. Myers II, United States District Judge, in Wilmington, North

Carolina. Where a trial is anticipated, counsel for each party shall file with the clerk and transmit

electronically to the judge: (1) voir dire questions as required by Local Criminal Rule 24.2; and

(2) requests for jury instructions. Local Criminal Rule 24.1 (as amended herein to require these

submissions not later than the Monday preceding the first day of the session). These documents



           Case 5:20-cr-00304-M Document 13 Filed 06/25/20 Page 1 of 2
must be filed with the clerk and electronically transmitted as directed to Judge Myers on or before

August      17,    2020.     The    electronic      copies      shall    be    transmitted      to

documents_judge_myers@nced.uscourts.gov.1

       SO ORDERED, this the 25th day of June, 2020.




                                                 Robert T. Numbers, II
                                                 United States Magistrate Judge




       1
        This is a receipt-only email address reserved solely for submission of requested
electronic copies, supplemental to filing.



           Case 5:20-cr-00304-M Document 13 Filed 06/25/20 Page 2 of 2
